Citation Nr: 0426950	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1960.  
He was discharged under honorable conditions. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran appeared via 
videoconference hearing before the undersigned in April 2003.

In an October 2003 decision, the Board denied the veteran's 
service connection claims for alcoholism and acquired 
psychiatric disorder, including anxiety, depression, and 
posttraumatic stress disorder.  These issues are no longer on 
appeal.  The Board also remanded the service connection for 
residuals of a back injury in October 2003 for further 
development, including scheduling a VA examination for the 
veteran.  A VA examination was conducted in May 2004.  This 
matter is again before the Board. 


FINDINGS OF FACT

1.  A chronic disability involving residuals of a back injury 
was not manifested during the veteran's active duty service 
or within the first year after service.

2.  There is no competent medical evidence of record relating 
the veteran's current residuals of a back injury to include 
arthritis to any disease or injury which occurred during 
active military service.


CONCLUSION OF LAW

A chronic disability of residuals of a back injury was not 
incurred in or aggravated by the veteran's active duty 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The agency of original jurisdiction provided the veteran 
notice of the passage of the VCAA and the duty to notify him 
regarding the claims in a December 2001 letter.  The VA fully 
notified the veteran of what is required to substantiate such 
claim in the notification letter.  In addition, the September 
2002 and June 2004 supplemental statement of the case (SSOC) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letter and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board notes that the veteran submitted a 
statement and documents directly to the Board following the 
last SSOC issued in June 2004.  If the evidence submitted is 
relevant to the claim, the Board normally remands for the RO 
to consider such evidence, unless a waiver is provided.  

In this case, however, the documents submitted by the veteran 
are duplicative evidence already of record.  In addition, his 
statement requests that VA provide him with service records 
showing why the Army changed his discharge to honorable seven 
years following discharge from service.  The veteran made the 
same request to the RO in a letter received October 2000.  
The RO responded in a letter to the veteran dated in November 
2000 informing the veteran that he could obtain this 
information by sending his request to the Department of the 
Army and provided the veteran with the address to make such a 
request.  The veteran indicated in his recent statement to 
the Board that he needed this information, however, he was 
provided with a means of obtaining such information over 22 
months ago.  Furthermore, the veteran indicated that this 
information was important to his claim, however, the Board 
disagrees.  The veteran has been accepted as honorably 
discharged and that issue is not in dispute.  As to why the 
Army changed his discharge to honorable seven years following 
discharge is also no relevant as the issues before the Board 
are whether the veteran incurred a back injury in service 
that is related to his current back problems.  The veteran 
has not asserted that his discharge was due to any back 
injury and the evidence does not demonstrate this otherwise.  
Therefore, the basis for his discharge change to honorable 
conditions is not relevant to this discharge.  As such, there 
is no basis to remand this appeal to the RO for review of the 
evidence submitted by the veteran subsequent to the last 
SSOC.

In sum, it is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, VA 
examination reports, private medical records, and written 
statements and testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Analysis

The veteran's contends that his residuals of a back injury is 
related to service.  In statements and testimony, the veteran 
reported that he injured his back while stationed in Germany 
when he was serving a sentence for hard labor following a 
court martial conviction.  He stated that he sought medical 
treatment for back pain following the injury and was given 
cream to rub on his back.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2003).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Upon review, service medical records fail to show 
contemporaneous medical records reflecting treatment for back 
problems in service.  In fact, his service medical records 
include a statement dated in June 1960 that after an 
extensive search of the office of the surgeon at Warner 
Kaserne Dispensary in Munch, there were no records pertaining 
to the veteran available.  However, even assuming that the 
veteran did injure his back in service, this problem was not 
chronic in nature.  Separation examination reflected that his 
spine and musculoskeletal system was deemed to have been 
normal upon clinical examination at that time.  Moreover, the 
veteran indicated in his report of medical history at 
separation that his health was "fair" and there was no 
reference to any prior back injuries or chronic back 
problems.  Therefore, even if the veteran injured his back in 
service, it appears that the back injury was acute in nature 
and resolved without resulting in a chronic disability prior 
to the time of the veteran's discharge from service.  

The Board recognizes the veteran's statements, and the 
witness statement from the veteran's friend dated in May 1999 
that the veteran had back problems since service, however, 
the earliest medical evidence showing complaints, findings, 
or diagnosis of a back problem in the record is decades after 
service in 1990.  

Chiropractic treatment records reveal that the veteran sought 
treatment for lumbar back pain in 1990.  Medical records from 
the Social Security Administration reveal that the veteran 
sustained an on-the-job injury to his back in 1991.  VA and 
private medical records show that the veteran underwent 
surgery for several spinal stenosis in September 1996 and has 
been diagnosed as having a degenerative condition for his 
lower back.  

The Board finds that service connection is not warranted on a 
presumptive basis.  The post-service evidence does not show 
diagnosis of arthritis or degenerative joint disease of the 
back during the first year following discharge from service.  
Therefore, a presumption in favor of service connection for 
chronic disease of arthritis is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The next question is whether there is medical evidence of a 
nexus between the veteran's current back disorder to any 
incident or event of active service.  A May 2004 VA 
examination and x-ray report disclose a diagnosis of 
degenerative changes of the lumbar spine.  At that time, the 
VA examiner, after reviewing the claims file and examining 
the veteran, opined that as with any case with low back pain, 
it is difficult to say 100% sure that this his current lower 
back disorder was not caused by something that happened in 
the 1960's, but it is unlikely that a strain of his back in 
the 1960's with no fractures or no bony changes at that time 
would cause this significant stenosis and degenerative 
changes today.  The examiner stated that his opinion was 
based on the fact that the veteran did not have significant 
spine trauma in the 1960's that would have caused changes 
related to fractures or hypertrophy of the bony joints, which 
is the cause of his stenosis and degenerative changes today.  
The veteran instead described his symptoms from the 1960's 
injury as muscular strain.    

The Board notes the veteran's asserts that his back problem 
resulted from service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The only medical evidence that supports the veteran's 
position in this case consists of the private medical record 
from Dr. Regen dated in August 2000.  Dr. Regen indicated 
that he reviewed the veteran's clinical history, the x-rays 
and other radiological studies and said that it is evidence 
that the spine problems were long-standing.  Dr. Regen stated 
that the veteran's current back problems "could" well have 
had their onset in some spine trauma in the 1960's.  Upon 
review, Dr. Regen's opinion that his current back problems 
"could" be related to a 1960's injury is speculative in 
nature and is not a competent medical opinion.  Furthermore, 
there is no indication that Dr. Regen reviewed the veteran's 
service medical records in making his observations and did 
not otherwise find that his current back problems were 
related to an in-service injury.  On the other hand, the VA 
examiner in May 2004 examined the veteran and reviewed his 
claims file when providing an opinion regarding the etiology 
of the veteran's current back disorder.  The Board finds the 
opinion of the VA examiner to competent medical evidence.  

In sum, the competent medical evidence at the time of the 
veteran's separation from active service demonstrates no 
treatment for back problems.  However, even assuming he did 
injure his back in service, the veteran back problems in 
service were acute and transitory in nature and resolved 
without treatment as evaluation of spine was normal at 
discharge.  There is also no opinion from a medical 
professional of competent medical evidence relating his back 
disorder to his active service and the May 2004 VA examiner's 
opinion is that his current back disorder is not related to 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
residuals of a back injury began during service or began 
within one year of service.  Thus, the veteran's service 
connection claim for residuals of a back injury is denied.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



